 

Exhibit 10.68

 

[g129891koimage002.jpg]

 

FORM OF

AFFYMETRIX, INC.

XXXXXXXXX STOCK OPTION AGREEMENT

 

Name

 

Option Number:

 

XXXXXX

Address1

 

ID:

 

XXXXXX

City, State, Zip Code

 

Plan:

 

Amended & Restated 2000 Equity Incentive Plan

 

This XXXXXXXXX Stock Option Agreement (the “Agreement”), is made and entered
into between AFFYMETRIX, INC., a Delaware corporation (the “Company”) and
_______________ (“Optionee”) residing at the above address.

 

THE PARTIES AGREE AS FOLLOWS:

 

                1. Grant of Option.  The Company hereby grants to the Optionee a
XXXXXXX Stock Option (the “Option”) to purchase common stock of the Company as
specified below, subject to (i) the Terms and Conditions of Grant attached as
Exhibit A, and (ii) the Affymetrix, Inc. Amended & Restated 2000 Equity
Incentive Plan (the “Plan”) incorporated herein by reference.

 

                2. Definitions.  As used in this Agreement, including the Terms
and Conditions of Grant, the following terms shall have the meanings set forth
in this section 2.

 

2.1

 

Grant Date:

 

XXXXXX

2.2

 

Number of shares covered:

 

XXX

2.3

 

Option Termination Date:

 

XXXXXX

2.4

 

Exercise Price:

 

XXXXXX

2.5

 

Vesting Schedule:

 

As follows:

 

Shares

 

Vest Type

 

Full Vest

XXX

 

On Vest Date

 

XXXXXX

XXX

 

On Vest Date

 

XXXXXX

XXX

 

On Vest Date

 

XXXXXX

XXX

 

On Vest Date

 

XXXXXX

 

 

AFFYMETRIX, INC.

 

OPTIONEE

 

 

 

Company Representative

 

Name of Optionee

 

 

 

Date

 

Date

 

--------------------------------------------------------------------------------


 

Exhibit A

AFFYMETRIX, INC.

AMENDED AND RESTATED 2000 EQUITY INCENTIVE PLAN AS OF JUNE 10, 2004

TERMS AND CONDITIONS OF GRANT

Tax Treatment

 

This option is intended to be an incentive stock option or a nonstatutory
option, as provided in the Stock Option Grant Agreement. ISO’s will only be
granted up to the allowable limit under IRS Regulations.

Vesting

 

This option becomes exercisable in installments, as shown in the Stock Option
Grant Agreement.

 

 

No additional shares become exercisable after your service in any one of the
positions of employee, consultant or director of the Company (or a subsidiary of
the Company) has terminated for any reason.

Term

 

This option expires in any event at the close of business at Company
headquarters on the day before the 7th anniversary of the Date of Grant, as
shown in the Stock Option Grant Agreement. (It will expire earlier if your
service terminates, as described below.)

Regular Termination

 

If your service in any one of the positions of an employee, consultant or
director of the Company or a subsidiary of the Company terminates for any reason
except death or total and permanent disability, then this option will expire at
the close of business at Company headquarters on the date 90 days after your
termination date. The Company determines when your service terminates for this
purpose.

Death

 

If you die as an employee, consultant or director of the Company or a subsidiary
of the Company, then this option will expire at the close of business at Company
headquarters on the date 12 months after the date of death.

Disability

 

If your service as an employee, consultant or director of the Company or a
subsidiary of the Company terminates because of your total and permanent
disability, then this option will expire at the close of business at Company
headquarters on the date 12 months after your termination date.

 

 

For all purposes under this Agreement, “total and permanent disability” means
that you are unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment which can be expected
to result in death or which has lasted, or can be expected to last, for a
continuous period of not less than one year.

Leaves of Absence

 

For purposes of this option, your service does not terminate when you go on a
military leave, a sick leave or another bona fide leave of absence, if the leave
was approved by the Company in writing and if continued crediting of service is
required by the terms of the leave or by applicable law. But your service
terminates when the approved leave ends, unless you immediately return to active
work. Vesting will be suspended during leave of absence unless continued vesting
was approved by the Company in writing.

Restrictions on Exercise

 

The Company will not permit you to exercise this option if the issuance of
shares at that time would violate any law or regulation.

 

--------------------------------------------------------------------------------


 

Notice of Exercise

 

When you wish to exercise this option, you must contact the Company’s preferred
broker. The preferred broker will notify the Company of your intent to exercise.
With the Company’s approval, you may notify the Company by filing the proper
“Notice of Exercise” form. Your notice must specify how many shares you wish to
purchase. Your notice must also specify method of receipt of shares (physical
certificate or transferred electronically to your broker). The notice will be
effective when it is received along with the full payment of the exercise price
and any applicable taxes by the Company.

 

 

If someone else wants to exercise this option after your death, that person must
prove to the Company’s satisfaction that he or she is entitled to do so.

Form of Payment

 

When you submit your notice of exercise, you must include payment of the option
exercise price for the shares you are purchasing. Payment may be made in one (or
a combination of two or more) of the following forms as approved by the
committee:

 

 

 

 

 

•       Your personal check, a cashier’s check or a money order.

 

 

•       Certificates for shares of Company stock that you own, along with any
forms needed to effect a transfer of those shares to the Company. The value of
the shares, determined as of the effective date of the option exercise, will be
applied to the option exercise price. Instead of surrendering shares of Company
stock, you may attest to the ownership of those shares on a form provided by the
Company and have the same number of shares subtracted from the option shares
issued to you. However, you may not surrender, or attest to the ownership of,
shares of Company stock in payment of the exercise price if your action would
cause the Company to recognize compensation expense (or additional compensation
expense) with respect to this option for financial reporting purposes.

 

 

•       Irrevocable directions to a securities broker approved by the Company to
sell all or part of your option shares and to deliver to the Company from the
sale proceeds an amount sufficient to pay the option exercise price and any
withholding taxes. (The balance of the sale proceeds, if any, will be delivered
to you.) The directions must be given by signing a special “Notice of Exercise”
form provided by the Company.

 

 

•       Irrevocable directions to a securities broker or lender approved by the
Company to pledge option shares as security for a loan and to deliver to the
Company from the loan proceeds an amount sufficient to pay the option exercise
price and any withholding taxes. The directions must be given by signing a
special “Notice of Exercise” form provided by the Company.

Withholding Taxes and Stock Withholding

 

•       You will not be allowed to exercise this option unless you make
arrangements acceptable to the Company to pay any withholding taxes that may be
due as a result of the option exercise. These arrangements may include (subject
to committee approval) withholding shares of Company stock that otherwise would
be issued to you when you exercise this option. The value of these shares,
determined as of the effective date of the option exercise, will be applied to
the withholding taxes.

Restrictions on Resale

 

By signing this Agreement, you agree not to sell any option shares at a time
when applicable laws, Company policies (including the Insider Trading Policy) or
an agreement between the Company and its underwriters prohibit a sale. This
restriction will apply as long as you are an employee, consultant or director of
the Company or a subsidiary of the Company.

 

--------------------------------------------------------------------------------


 

Transfer of Option

 

Prior to your death, only you may exercise this option. You cannot transfer or
assign this option. For instance, you may not sell this option or use it as
security for a loan. If you attempt to do any of these things, this option will
immediately become invalid. You may, however, dispose of this option in your
will or a beneficiary designation.

 

 

Regardless of any marital property settlement agreement, the Company is not
obligated to honor a notice of exercise from your former spouse, nor is the
Company obligated to recognize your former spouse’s interest in your option in
any other way.

Exchange of Unexercised Options for SAR

 

The Company shall have the ability at any time, to substitute stock appreciation
rights (“SARs”) for all of your unexercised Options. The grant price of a
substitute SAR shall be equal to the exercise price of the replaced Option. Upon
exercise of an SAR, you shall receive from the Company an amount equal to (i)
the number of Common Shares with respect to which the SAR is exercised
multiplied by (ii) the excess of the fair market value of a Common Share on the
exercise date over the grant price of the SAR, payable in Common Shares.

Retention Rights

 

Your option or this Agreement do not give you the right to be retained by the
Company or a subsidiary of the Company in any capacity. The Company and its
subsidiaries reserve the right to terminate your service at any time, with or
without cause.

Stockholder Rights

 

You, or your estate or heirs, have no rights as a stockholder of the Company
until you have exercised this option by giving the required notice to the
Company and paying the exercise price. No adjustments are made for dividends or
other rights if the applicable record date occurs before you exercise this
option, except as described in the Plan.

Adjustments

 

In the event of a stock split, a stock dividend or a similar change in Company
stock, the number of shares covered by this option and the exercise price per
share may be adjusted pursuant to the Plan.

Applicable Law

 

This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions).

The Plan and Other Agreements

 

The text of the Plan is incorporated in this Agreement by reference.

This Agreement and the Plan constitute the entire understanding between you and
the Company regarding this option. Any prior agreements, commitments or
negotiations concerning this option are superseded. This Agreement may be
amended only by another written agreement, signed by both parties.

BY SIGNING THE COVER SHEET OF THIS AGREEMENT, YOU AGREE TO ALL OF THE TERMS AND
CONDITIONS DESCRIBED ABOVE AND IN THE PLAN.

 

--------------------------------------------------------------------------------

 